Case 3:17-cv-00795-MMH-MCR Document 85 Filed 09/13/19 Page 1 of 2 PageID 818



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                             JACKSONVILLE DIVISION


ROBERT D. KORNAGAY,


       Plaintiff,

v.                                                          Case No: 3:17-cv-795-J-34MCR

OFFICER T. DIEDEMAN, et al.,


     Defendants.
___________________________________/

                         SUMMARY JUDGMENT NOTICE

       Motion(s) for summary judgment pursuant to Rule 56, Federal Rules of Civil

Procedure, have been filed in this case. Unless the Court notifies the parties otherwise,

there will not be a hearing on these motion(s); instead, the Court will decide the motion(s)

on the basis of the motion(s), responses, briefs or legal memoranda, and evidentiary

materials filed by the parties. Unless otherwise specifically ordered by the Court, any

response to these motion(s), as well as all supporting evidentiary materials (counter-

affidavits, depositions, exhibits, etc.) must be filed with the Clerk of this Court in

accordance with the Federal Rules of Civil Procedure.

       The following explanatory admonitions are included here for the benefit of pro se

parties (i.e., parties not represented by an attorney) who oppose the summary judgment

motion(s). In addition to the above paragraph, you are also advised that if the Court

grants the motion(s) for summary judgment, such would be a final decision of the Court

in favor of the party filing the motion(s) (“the movant”). As a result of such final decision,
Case 3:17-cv-00795-MMH-MCR Document 85 Filed 09/13/19 Page 2 of 2 PageID 819



there would be no trial or other proceedings in this case, and you would likely be

precluded from later litigating this matter or any related matters. Therefore, you are

hereby further advised: (1) failing to respond to these motion(s) will indicate that the

motion(s) are not opposed; (2) all material facts asserted by the movant in the motion(s)

will be considered to be admitted by you unless controverted by proper evidentiary

materials (counter-affidavits, depositions, exhibits, etc.) filed by you; and (3) you may not

rely solely on the allegations of the issue pleadings (e.g., complaint, answer, etc.) in

opposing these motion(s). See Griffith v. Wainwright, 772 F.2d 822,825 (11th Cir. 1985).



                                                  FOR THE COURT



Date: September 13, 2019

                                                  BY: BD, Deputy Clerk




                                            -2-
